Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, dated June 18, 1958, which sustained that portion of a determination of the Industrial Commissioner dated August 22, 1957, ruling that claimant had withdrawn from the labor market. For approximately two years prior to June 1, 1957 claimant was employed by a textile firm in New York City as a shipping clerk, and was residing in the State of New Jersey. On that date he went on vacation for two weeks and was to return to his employment on June 17, 1957. He rented a bungalow at Liberty, New York, through September 30, 1957. He notified his employer that he would not return to work because he had moved from the area. The employer reported that claimant left his employment “ on own accord.” At a hearing claimant admitted “he did not have good cause to leave his job and was not contesting that portion of the initial determination.” Claimant filed for benefits effective as of July 8, 1957. Claimant was referred to several job openings where the work was comparable to his last employment or for which he was reasonably fitted by training and experience, and the record discloses he made some applications for work. However, the record shows that the amount of wages he demanded was considerable in excess of the prevailing rates in the vicinity where he chose to make his home, which is a resort area offering only seasonal employment. From all the evidence in the record and especially from claimant’s unsatisfactory replies to questions at the hearings, we think the board was justified in finding that claimant was not in the labor market during the period in question, and that his efforts to obtain a job were “ token efforts ” for the purpose of obtaining benefits. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.